*623DISSENTING OPINION OF
CASSIDY J.
I respectfully dissent.
In my view, § III-1-a of Ordinance 1508 (1956) is directory only. However, aside from that, it is my opinion that under § 6-503 of the City Charter (R.L.H. 1955, Supp. 1965, p. 1059) the determination of the location and the installation and maintenance of traffic control facilities and devices have now been delegated by the legislature to the city’s traffic department headed by its traffic engineer. The charter was adopted in 1959.1
Section XIV-3-a-221 of Ordinance 1508 as amended by Ordinance 2777 (1962) prohibited parking in the zone in which defendant is charged with having parked his automobile. That parking was prohibited in the zone was designated by a sign placed on the street that was readily observable and understandable to anyone who could read.2 And since it is my opinion that the provisions of the second paragraph of § VI-23 of the ordinance stating that such a sign “shall be deemed official” means that the sign is to be considered and taken to be official, and as I find no merit in appellant’s remaining contention, which attacks the sufficiency of the evidence, I would affiirm the conviction.

 By Act 261, S.B.H. 1959.


 Section VI-2 of Ordinance 1508 provides that there shall be no prosecution for violations of traffic regulations when traffic devices are required for enforcement purposes “unless at the time and place of the alleged violation such signs, signals, pavement markings or other official traffic control devices were placed in accordance with the requirement of such provision and were sufficiently legible or understandable to a person of ordinary understanding or observation.”


 Quoted in n. 1 of the court’s opinion.